Citation Nr: 0935870	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  09-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Halifax Memorial Hospital, in 
Port Orange, Florida, from February 15, 2009, to February 26, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel





INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2009 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied payment or 
reimbursement of medical expenses incurred at Halifax 
Memorial Hospital, in Port Orange, Florida, from February 15, 
2009, to February 26, 2009.

In August 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran contends that he is entitled to payment or 
reimbursement of medical expenses incurred in association 
with coronary artery bypass grafting conducted at Halifax 
Memorial Hospital, in Port Orange, Florida, from February 15, 
2009, to February 26, 2009.  He asserts both that his medical 
condition was emergent, and that a VA or another government 
facility was not feasibly available the day he obtained 
treatment.  He additionally asserts that he was not stable 
for transfer to a VA facility following the coronary artery 
bypass grafting until the date he was discharged to a VA-
approved nursing home.

The record reflects that on February 2, 2009, the Veteran was 
admitted to Bert Fish Memorial Hospital for treatment of an 
acute gastrointestinal bleed.  Examining physicians were 
unable to ascertain the source of the bleed.  However, during 
the course of the examination, the Veteran experienced an 
episode of nonsustained ventricular tachycardia.  A 
subsequent cardiac stress test revealed reversible ischemia.  
The attending cardiologist at that time recommended that the 
Veteran undergo coronary artery bypass grafting.

The Veteran contends that the physicians at Bert Fish 
Memorial Hospital determined that due to his medical status, 
he should undergo coronary artery bypass at Halifax Memorial 
Hospital, in Port Orange, Florida, which was located 15 
minutes from Bert Fish Memorial Hospital, as opposed to at a 
VA facility, because the nearest VA facility was located in 
Gainesville, Florida, more than two hours away.  Due to the 
state of the Veteran's health, it was felt that a two-hour 
drive would subject the Veteran to undue trauma.

A facsimile dated on February 11, 2009, from the case 
management department at Bert Fish Memorial Hospital to the 
VA clinic indicated that the "plan [was] to move forward 
with the CABG [coronary artery bypass graft] at 
Ormond/Halifax."  VA input was encouraged.  There is no 
record of VA response to that file notation of communication 
in the file.  However, a March 2009 letter from the Veteran's 
treating VA physician indicates that due to the Veteran's 
history of severe gastrointestinal bleeding, ventricular 
tachycardia, and severe triple vessel coronary artery 
disease, the physician agreed with the decision that it was 
safest for the Veteran to undergo the CABG at Halifax, as 
opposed to the VA facility in Gainesville.

On February 15, 2009, the Veteran was admitted to Halifax 
Memorial Hospital, where he underwent coronary artery bypass 
grafting.  He was discharged from the hospital to a VA-
approved nursing home on February 26, 2009.

Although the Veteran has stated that the physicians at Bert 
Fish Memorial Hospital determined that due to his medical 
status, he should undergo coronary artery bypass at Halifax 
Memorial Hospital, in Port Orange, Florida, as opposed to at 
the VA facility in Gainesville, Florida, because the records 
associated with his hospitalization at Bert Fish Memorial 
Hospital are not of record, the precise reasons for that 
determination are not clear to the Board.  Because these 
records would be of considerable assistance in ascertaining 
whether it was medically necessary for the Veteran to undergo 
coronary artery bypass grafting at a facility closer than two 
hours away, the Board concludes that a remand to obtain these 
records is necessary.

For similar reasons, the Board concludes that a remand to 
obtain VA clinical records dated in February 2009 is 
necessary.  It appears that VA was contacted regarding the 
proposal to have the Veteran undergo the CABG at Halifax 
Memorial Hospital.  As VA records dated in February 2009 are 
not of record, however, it is unclear to what extent VA 
participated in the decision.  Accordingly, such records 
should be obtained.

Next, a VA opinion has not yet been obtained regarding the 
Veteran's stability for transfer to a VA facility.  Because 
such a determination must be made prior to a decision 
regarding the Veteran's eligibility for payment or 
reimbursement of unauthorized medical expenses incurred at 
Halifax Memorial Hospital, in Port Orange, Florida, from 
February 15, 2009, to February 26, 2009, may be made, a 
remand for the purpose of obtaining such an opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file records from the Gainesville, 
Florida, VA Medical Center dated from 
February 2009 to the present.

2.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims file private 
medical records from Bert Fish Memorial 
Hospital pertaining to his period of 
hospitalization from February 2, 2009, to 
February 15, 2009, the date of his 
transfer to Halifax Memorial Hospital.  
All attempts to secure those records must 
be documented in the claims folder.

3.  After obtaining the above clinical 
records, forward the record to a qualified 
VA physician for the purpose of obtaining 
an opinion regarding the Veteran's 
stability for transfer to a VA facility 
from Bert Fish Memorial Hospital for the 
purpose of conducting coronary artery 
bypass grafting.  The examiner should 
specifically opine as to whether the 
Veteran's cardiovascular status was 
emergent, and if so, whether it was not 
feasible (medically advisable) to transfer 
him to a VA facility for treatment.  If 
the examiner determines that the Veteran 
was not stable for a transfer to a VA 
facility for the purpose of conducting the 
coronary artery bypass grafting and that 
the Veteran's condition was emergent such 
that CABG was medically necessary, and it 
was proper for the Veteran to have been 
transferred to the nearer Halifax Memorial 
Hospital, the physician should offer an 
opinion as to whether the Veteran, at any 
point during his period of hospitalization 
from February 15, 2009, to February 26, 
2009, was stable for transfer to a VA 
facility.  The claims file must be made 
available to and be reviewed by the 
physician in conjunction with rendering 
the opinion.  The physician must indicate 
in the opinion that the claims file was 
reviewed.  The rationale for all opinions 
must be provided.

4.  Then, readjudicate the claim for 
payment or reimbursement for medical 
expenses incurred at Halifax Memorial 
Hospital, in Port Orange, Florida, from 
February 15, 2009, to February 26, 2009.  
If action remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



